significant index no ow department of the treasury u a internal_revenue_service washington dc tax exempt and see on tes sep t ep rat al re dear this letter constitutes notice that your request for a waiver of the minimum_funding_standard for the plan for the plan_year ending december subject_to the following conditions has been granted beginning with the required quarterly contribution due on date for the plan_year ending date the company makes the required quarterly contributions due on date date date date date and date ina timely manner and the company makes sufficient contributions to meet the minimum_funding_standard for the plan for the plan years ending date and date by date and date respectively without applying for a waiver of the minimum_funding_standard your authorized representative agreed to these conditions in a letter dated date if any one of the conditions is not met the waiver for the plan_year ending december is retroactively null and void this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this conditional waiver has been granted is equal to the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as of date 20u the company is a manufacturer of replacement propellers for recreational boats in the united_states the company manufactures a wide-range of custom-crafted marine propellers from small inboard and fixed-pitch propellers to a complete line of aluminum and steel propellers for outboard and stern-drive applications the current business hardship was brought on starting in by competition in the replacement propeller market from asia these inexpensive imported propellers were being sold at prices below the company’s cost for manufacturing its propellers as a result the company lost a significant market share in the replacement propeller industry furthermore the plan’s minimum_funding_standard increased from to the foreign competition coupled with a general downturn in the marine industry itself and increased pension costs led to a decline in the company’s sales which in turn had a negative impact on the company’s cash_flow the company is confident that its long-term prospects are good it has taken steps to reduce costs by streamlining its manufacturing and operations and the company has also taken steps to restructure its workforce the company has introduced its product to new foreign markets expanded its product lines and negotiated a new contract with a division of a major corporation furthermore the company’s shareholder-owners contributed dollar_figure million of additional equity in to finance operations and effect a business turnaround these steps have already had an impact on the company’s financial position from to the company increased sales by and reduced losses by nearly dollar_figure million furthermore its cash_flow nearly doubled market analysts also predict a significant upturn for the marine industry starting in it is obvious from the financial information provided by the company that it has experienced a substantial business hardship the company suffered significant financial losses from through furthermore the significant increase in pension costs for the plan since has strained the company’s financial resources the company’s financial situation seems to have turned around somewhat during furthermore the company has resumed funding the plan for the plan_year ending december date and date these facts indicate that the company’s hardship is temporary however because the plan is only on a current_liability basis and the prospects for the company's recovery are uncertain the request for a waiver of the minimum_funding_standard for the plan for the plan_year ending december has been granted subject_to the conditions described above by making the required quarterly contributions that were due on your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized 20vu751034 please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by the plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by the plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending december the date of this letter should be entered on schedule b actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b we have sent a copy of this letter to the and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact ' at sincerely yours x donna m prestia manager actuarial group
